Broyles, J.,
dissenting. While I agree with the majority of the court that the evidence of the witness Ratcliff was inadmissible, because it introduced a conversation not in the presence of the defendant and not in any way connecting him with the crime, I do not think it was prejudicial to the defendant’s cause. The legal evidence in the case clearly authorized the finding that the defendant was guilty as charged. See, in this connection, the opinion of the majority of this court in Venable v. Atlanta, 7 Ga. App. 190 (4), 193 (66 S. E. 489) : “Where the legal and competent evidence against an offender in a municipal court fully supports the *504finding of the recorder, the admission by him of some testimony which may have been irrelevant and inadmissible because hearsay will not demand a reversal of his judgment by a reviewing court.”